Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 505, 510, 41A, 515, 65, 158A, 161, 163, 250.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because reference character “60” is used for two different elements in Figures 5-6.  
	In Fiugre 8C, reference character “160” has been used for two different elements.
	Figure 8B is missing the upper tab. 
	In Figure 12, reference character “253” does not denote a hole.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "37" and "255" have both been used to designate the same element.  
	Reference characters "46" and "146" have both been used to designate the same element.
	Namely, reference characters cannot share the same leader line.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 67.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: In line 12 of paragraph [0050], the term “includean” should be replaced with the phrase - -include an- -, for grammatical clarity.  
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities:  The term “chamber” should be replaced with the term - -chambers- - in line 5, for grammatical clarity and to more clearly define the invention.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite due to the fact that the term “via” fails to describe any actual physical structure of the invention.
	Claim 7 is indefinite due to the fact that the phrases “a body”, “an inner surface” , and “an outer surface” are all double recitations. These limitations have been previously set forth in the claims. Therefore, it is unclear whether the “body”, “inner surface”, and “outer surface” set forth in lines 2 and 3, respectively, are the same elements of the invention as previously set forth in the claims, or are additional elements of the invention. 
	Claim 7 is also indefinite due to the fact that it is unclear what is actually being claimed by the phrase “a wall of the hollow chamber”. Namely, a hollow chamber is empty space, and thus lacks physical elements. The hollow chamber is defined or bounded by a wall, but does not include the wall.
	Claim 9 is indefinite due to the fact that the phrases “a wall” and “a hollow chamber” are double recitations. These limitations have been previously set forth in the claims. Therefore, it is unclear whether the “wall” and “hollow chamber” set forth in lines 3 and 4, respectively, are the same elements of the invention as previously set forth in the claims, or are additional elements of the invention. 
	Claim 11 is indefinite due to the fact that it is unclear how the “second edge” can be “opposite the second edge” as set forth in lines 2-3.
	Claim 17 is indefinite due to the fact that it is unclear what is actually being claimed by the phrase “the vehicular wheel assembly a wheel” in lines 1-2.

Claim 8 recites the limitation "the plurality of hollow spokes" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.
	
The term “near” in claim 9 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.

The term “about” in claims 10 and 13 is a relative term which renders the claims indefinite. The term “about” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizawa (JP 2007326533). Figures 13-15 of Mizawa show a wheel assembly having all of the features as set forth in the above claims.
	Per claim 1, Mizawa shows a wheel having an inner hub 5, an outer rim 3 defining an outer circumference and an opening. A tire 100 defines an air cavity with the outer rim 3 when mounted thereon. A spoke 2 extends between the hub 5 and the rim 3, and includes a wall that at least partially defines a hollow chamber 6 that is in fluid communication with the air cavity. A tuning member 23 is mounted within the opening of the rim 3 and includes a through hole with a diameter smaller than the opening to define a Helmholtz resonator.
	Per claim 17, the wheel includes a plurality of spokes 2 with a plurality of tuning members 23 mounted therein. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizawa. Mizawa shows the rim 3 including inboard and outboard flanges, and a drop well.
	Regarding claim 2, Figures 13-15 of Mizawa does not clearly show the rim 3 including a bead seat at the outboard flange, with a wall positioned inboard of the bead seat and extending therefrom to the rim well with the opening at least partially defined by the wall. However, Figure 4 of Mizawa teaches a rim 3 having such features. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the rim of the wheel in Figures 13-15 in the manner taught by Figure 4 of Mizawa, as a substitute equivalent configuration, by clearly providing bead seats on which to mount the tire 100.
	Regarding claim 10, Mizawa does not disclose the ratio of the diameter of the through hole of the tuning member 23 to the diameter of the opening of the rim 3. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the hole of the tuning member and opening of the rim of Mizawa to have a ratio suitable to diminish or cancel the noise created by the wheel during rotation. 
	Regarding claim 18, Mizawa does not disclose that the tuning member and wheel are formed of different materials. However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the wheel and tuning member of materials dependent upon the desired weight of the assembly and any tuning (i.e. sound dampening) characteristics inherent to the different materials. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizawa as applied to claims 1-2, 10, and 17-18 above, and further in view of Stach (6,024,415). Mizawa does not show the walls forming adjacent spokes converging so that the hollow chambers of the adjacent spokes are in fluid communication in proximity of the hub. 
	Figures 1 and 3 of Stach teach a wheel wherein adjacent spokes converge such that the hollow chambers (H) of those spokes are in fluid communication in proximity of the hub (at R2). Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the spokes and hollow chambers of Mizawa in the manner taught by Stach as a substitute equivalent configuration, dependent upon aesthetics, and the desired weight of the wheel.

Allowable Subject Matter
Claims 3-8 and 11-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show wheels having sound dampening devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/JASON R BELLINGER/                                                                            Primary Examiner, Art Unit 3617